  Case 1:21-cv-04240-GHW-BCM Document 20 Filed 06/21/21 Page 1 of 1




                                                                          RCOLEMAN@DHILLONLAW.COM
                                                                               ADMITTED IN NEW JERSEY AND NEW YORK



                                            June 21, 2021




BY ECF


Hon. Barbara C. Moses, U.S.M.J.
United States District Court
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007-1312


               Re:     James O’Keefe III v. Twitter, Inc.
                       1:21-cv-04240-GHW-BCM_____

Dear Judge Moses:

        As discussed at the hearing on June 18th in connection with our pre-motion application
concerning remand, the oral stipulation made by plaintiff’s counsel in open court reiterates the
lack of subject matter jurisdiction apparent from the face of the complaint itself, and remand
is required pursuant to 28 U.S. Code § 1447(c).

        We did offer to memorialize the stipulation to accelerate the process and conserve
judicial resources. We do so by this submission, and state again that plaintiff waives any claim
to damages of any kind in an amount equal to or greater than $75,000 in this matter. Plaintiff
reserves his right to seek damages less than $75,000 and to all non-monetary remedies in the
case.
                              Respectfully submitted,


                              Ronald D. Coleman


                              DHILLON LAW GROUP INC.
                                  A CALIFORNIA PROFESSIONAL CORPORATION

              8 HILLSIDE AVENUE, SUITE 103 MONTCLAIR, NJ 07042| 973-298-1723
